DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, (see pages 12-14), filed on the 14th of April, 2022, with respect to the rejection(s) of Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2020/0187209 A1 to Tamura et al. (Tamura), in view of Publication No.: US 2021/0045177 A1 to Lee et al. (Lee), Claims 2-5, 7, 10-13, and 15 under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Publication No.: US 2018/0368016 A1 to Lee et al. (Lee2), Claim 8 under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Publication No.: US 2020/0100181 A1 to Jia et al. (Jia) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn.

Allowable Subject Matter
3.	Claims 1-5, 7-13, 15 and 21 are allowed.  Independent Claims 1 and 9 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘based on at least the network not supporting the DC between the first cellular network and the second cellular network: disable the second cellular network function; and transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry’ in combination with other limitation(s).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2020/0187209 A1 to Tamura et al. (Tamura), in view of Publication No.: US 2021/0045177 A1 to Lee et al. (Lee).
As to Claim 16, Tamura discloses an electronic device, comprising: 
wireless communication circuitry (Fig. 3, ‘user equipment 300’); and 
at least one processor operatively connected with the wireless communication circuitry (Fig. 3, ‘processor 302’), wherein the at least one processor is configured to control the electronic device to: 
detect that the electronic device camps on a first cell supporting a first cellular network (Fig. 1, ‘the communication unit 31 simultaneously communicating with the master base station 10 and the secondary base station 20 may also be expressed as the communication unit 31 performing DC with the master base station 10 and the secondary base station 20. It may also be expressed as the communication unit 31 performing DC in a communication area (a cell or the like) of the master base station 10 and in a communication area (a cell or the like) of the secondary base station 20’, ¶ 0029); 
receive a system information block (SIB) from a base station of the first cell; identify whether a network to which the electronic device belongs supports a second cellular network based on the received SIB (‘a system configuration in which an eNB is used as a master base station (MeNB: Master eNB) and a gNB is used as a secondary base station (SgNB: Secondary gNB).  A master base station can provide DC in cooperation with a secondary base station using NR, the master base station notifies a UE of information about that by using system information (SIB : System Information Block). When the UE receives information indicating that it is permitted to use NR as a secondary RAT (Radio Access Technology) from a core network apparatus through the master base station (i.e., in a cell of the master base station), the UE may use DC between the UE and the master base station and between the UE and the secondary base station’, ¶ 0004; see also ¶ 0034); 
identify whether a network to which the electronic device belongs supports a second cellular network based on the received SIB (Fig. 1, ‘when the master base station 10 notifies the communication terminal 30 that it can provide DC using the radio access technology associated with the secondary base station 20 (i.e., the secondary RAT) (by using broadcast information or an individual signal), the master base station notifies the communication terminal 30 of identification information A for identifying the secondary base station 20 which provides the DC in cooperation with the master base station 10. Note that the information indicating that it is possible to provide DC using the secondary RAT may be broadcasted by using an SIB(s), or may be transmitted to each communication terminal 30 by using an individual signal (UE dedicated signaling)’, ¶ 0034); 
	based on at least the network supporting the second cellular network: enable a second cellular network function of the wireless communication circuitry (Fig. 1, ‘note that the information indicating that it is possible to provide DC using the secondary RAT may be broadcasted by using an SIB(s), or may be transmitted to each communication terminal 30 by using an individual signal (UE dedicated signaling)’, ¶ 0034); and 
transmit information indicating that the second cellular network function of the electronic device is enabled to the network via the wireless communication circuitry (Fig. 1, ‘note that the information indicating that it is possible to provide DC using the secondary RAT may be broadcasted by using an SIB(s), or may be transmitted to each communication terminal 30 by using an individual signal (UE dedicated signaling). The individual signal may be, for example, RRC signaling (e.g., an RRC Connection Reconfiguration Message) or MAC signaling (e.g., a MAC Control Element (CE)). For example, the identification information A may be an identifier of the secondary base station 20 (e.g., a Node B identity). The identification information A may be identification information for identifying a communication area (a cell or the like) provided by the secondary base station 20. For example, the identification information A may be an identifier of a cell managed by the secondary base station 20 (e.g., a PCI (Physical Cell Identifier), a Cell Identity, or a CGI (Cell Global Identifier, Cell identity+PLMN Identity))’, ¶ 0034).
Tamura does not expressly disclose based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not supporting the second cellular network; and transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry.
However, Lee discloses based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not supporting the second cellular network (‘as shown by reference number 615, the UE 120 may transmit, to the base station 110, a tracking area update request that indicates that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT (e.g., an ENDC capability). In some aspects, the UE 120 may disable a radio capability for the first RAT in addition to reporting that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT, which may further conserve resources of the UE 120. For example, the UE 120 may set a dual connectivity with NR (DCNR) bit, included in the tracking area update request, to a first value (e.g., 0) that indicates that the UE 120 does not have a UE network capability to support ENDC (e.g., DCNR)’ ¶ 0077; see also ¶ 0044); and 
transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry (‘as shown by reference number 615, the UE 120 may transmit, to the base station 110, a tracking area update request that indicates that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT (e.g., an ENDC capability). In some aspects, the UE 120 may disable a radio capability for the first RAT in addition to reporting that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT, which may further conserve resources of the UE 120. For example, the UE 120 may set a dual connectivity with NR (DCNR) bit, included in the tracking area update request, to a first value (e.g., 0) that indicates that the UE 120 does not have a UE network capability to support ENDC (e.g., DCNR)’ ¶ 0077).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not supporting the second cellular network; and transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry’ as disclosed by Lee into Tamura so as to effectively handle repeated network configuration failure in wireless communication system, Lee ¶ 0035. 

6.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Publication No.: US 2018/0368016 A1 to Lee et al. (Lee2).
As to Claim 17, Tamura in view of Lee do not expressly disclose identify whether the second cellular network function is enabled; maintain the second cellular network function based on the second cellular network function being enabled; and identify whether the network supports the DC based on the second cellular network function being disabled.
However, Lee2 discloses identify whether the second cellular network function is enabled (‘a PLMN is identified by the Mobile Country Code (MCC) and the Mobile Network Code (MNC). An LTE cell may broadcast one or more SIBs (e.g., SIB1), which indicate the PLMN ID to which the cell belongs. If the UE 1702 is camped on an LTE cell and the Attach Accept/TAU Accept message indicates that the NR as a secondary RAT is restricted. The UE 1702 may determine to not display the 5G icon on the current PLMN (even if the UE has received an SIB indicating that NR is available)’, ¶ 0106); 
maintain the second cellular network function based on the second cellular network function being enabled (‘a PLMN is identified by the Mobile Country Code (MCC) and the Mobile Network Code (MNC). An LTE cell may broadcast one or more SIBs (e.g., SIB1), which indicate the PLMN ID to which the cell belongs. If the UE 1702 is camped on an LTE cell and the Attach Accept/TAU Accept message indicates that the NR as a secondary RAT is restricted. The UE 1702 may determine to not display the 5G icon on the current PLMN (even if the UE has received an SIB indicating that NR is available)’, ¶ 0106); and
 identify whether the network supports the DC based on the second cellular network function being disabled (‘a PLMN is identified by the Mobile Country Code (MCC) and the Mobile Network Code (MNC). An LTE cell may broadcast one or more SIBs (e.g., SIB1), which indicate the PLMN ID to which the cell belongs. If the UE 1702 is camped on an LTE cell and the Attach Accept/TAU Accept message indicates that the NR as a secondary RAT is restricted. The UE 1702 may determine to not display the 5G icon on the current PLMN (even if the UE has received an SIB indicating that NR is available)’, ¶ 0106).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘identify whether the second cellular network function is enabled; maintain the second cellular network function based on the second cellular network function being enabled; and identify whether the network supports the DC based on the second cellular network function being disabled’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively provide co-existence, optimized and efficient resource utilization between different radio access technologies in wireless communication system, Lee2 ¶ 0062. 
As to Claim 19, Tamura further discloses a display (Fig. 4, ‘display unit 5G indicator’).
	Tamura in view of Lee do not expressly disclose output a user interface querying whether to enable the second cellular network function on the display based on the network supporting the DC; enable the second cellular network function based on receiving an input enabling the second cellular network function via the user interface; and disable the second cellular network function based on receiving an input disabling the second cellular network function via the user interface.
However, Lee2 discloses output a user interface querying whether to enable the second cellular network function on the display based on the network supporting the DC (‘the UI 308 may determine, based at least in part on the information 315, whether the UI 308 is within coverage by the NR network. The UI 308 determines, based at least in part on the information 315, whether to display an icon indicating that the UE 202 is connected to the NR network. In response to a determination to display the icon, the UE 202 displays the icon on a display coupled to the UE 202’, ¶ 0051); 
enable the second cellular network function based on receiving an input enabling the second cellular network function via the user interface (‘the UI 308 may determine, based at least in part on the information 315, whether the UI 308 is within coverage by the NR network. The UI 308 determines, based at least in part on the information 315, whether to display an icon indicating that the UE 202 is connected to the NR network. In response to a determination to display the icon, the UE 202 displays the icon on a display coupled to the UE 202’, ¶ 0051); and
disable the second cellular network function based on receiving an input disabling the second cellular network function via the user interface (‘if the indication bit indicates that the UE 202 is not within coverage by the NR network, the receiver 311 may pass the coverage/signal strength 410 with this information along to the UI 308, which will report no coverage by the NR network’, ¶ 0053; see also ¶ 0057)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘output a user interface querying whether to enable the second cellular network function on the display based on the network supporting the DC; enable the second cellular network function based on receiving an input enabling the second cellular network function via the user interface; and disable the second cellular network function based on receiving an input disabling the second cellular network function via the user interface’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively provide co-existence, optimized and efficient resource utilization between different radio access technologies in wireless communication system, Lee2 ¶ 0062. 

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Publication No.: US 2020/0228382 A1 to Lin et al. (Lin).
 As to Claim 20, Tamura in view of Lee do not expressly disclose wherein the SIB includes a 24th type of SIB broadcast from a base station of the first cell, and wherein the 24th type of SIB includes carrierFreqListNR included in a long-term evolution (LTE) protocol.
However, Lin discloses wherein the SIB includes a 24th type of SIB broadcast from a base station of the first cell, and wherein the 24th type of SIB includes carrierFreqListNR included in a long-term evolution (LTE) protocol (‘in accordance with some exemplary embodiments, there may be two schemes to indicate a SCS numerology for a SSB of a NR carrier for a NR NSA scenario. In Scheme I, a new LTE SIB 2N information element may be designed as below by defining a field comprising a bit (which is denoted by "ENUMERATED" in a "subcarrierSpacing" field, as shown in the box) for each neighboring NR carrier to indicate the SCS numerology for the SSB of the corresponding neighboring NR carrier. The SIB 2N information element is a new SIB defined in LTE which may contain inter-RAT cell reselection information about NR frequencies and NR neighbor cells’, ¶ 0077 and table).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the SIB includes a 24th type of SIB broadcast from a base station of the first cell, and wherein the 24th type of SIB includes carrierFreqListNR included in a long term evolution (LTE) protocol’ as disclosed by Lin into Tamura in view of Lee so as to effectively monitor/control synchronizing signals in wireless communication system, Lin ¶ 0012. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463